Citation Nr: 1701352	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-21 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to December 1971 and January 1972 to January 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before the Board in his July 2013 VA Form 9.  However, the Veteran's representative withdrew the request for a hearing in a writing dated in October 2016.  The Veteran originally submitted a Notice of Disagreement for the issue of an increased rating for his lumbar back disability.  A Statement of the Case was issued; however, the Veteran only perfected the appeal with a VA Form 9 with respect to the service connection claim for a right hand disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran injured his right hand in a motor vehicle accident during service.  There are extensive service treatment records (STRs) noting the accident and treatment.  Following service, the Veteran was service-connected for the residuals of a broken finger on his right hand in a June 1992 rating decision.  He filed a claim of service connection for his right hand in August 2009.

The Veteran underwent a contracted VA examination in October 2012.  The examiner noted the Veteran's medical history from service and some of the post-service treatment records.  The examiner opined that the Veteran's current right hand pain was not related to service; specifically it was not related to the motor vehicle accident.  The examiner noted the diagnosis of right hand post-traumatic neuralgia from August 2012 by Dr. W.B.A.  Yet, the examiner reasoned that there was no other history of right hand pain since service.  The examiner wrote, "There is one [piece of] evidence of documented right hand pain per ER [emergency room] report dated 3/4/93; however, the right hand pain was associated with right shoulder pain from heavy lifting..."  Yet, there are other medical records that show complaints of right hand pain.
The contracted VA examiner did not consider the Veteran's repeated claims that he has experienced right hand pain since service.  The Board recognizes that in recent years, the complaints from the Veteran have indicated that the pain worsened of late.  However, there have been consistent claims by the Veteran of continuous pain since service.  For example, in a December 2013 VA treatment record, the Veteran noted that the pain began after the accident but worsened significantly in the last six years.  

A medical examiner must opine on whether any right hand condition, including post-traumatic neuralgia, is related to the Veteran's period of service and the motor vehicle accident.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to secure complete copies of the clinical records of all VA treatment the Veteran has received for his right hand not already associated with the record, specifically since December 2015.

2.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of any right hand condition found.  The Veteran's entire record must be reviewed by the examiner.  All indicated tests or studies should be completed.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran have a right hand condition?  The examiner should comment as necessary on the August 2012 diagnoses of post-traumatic neuralgia and the Veteran's complaints of right hand pain since service.

(b)  If the response to (a) is yes, identify the likely etiology of the Veteran's right hand condition, to include due to the motor vehicle accident the Veteran was involved in during service.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service/was incurred therein? 

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


